Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 26, 2021

                                      No. 04-20-00464-CV

                                    Lydia DE LA FUENTE,
                                           Appellant

                                                v.

                                    Johamberlin R. BEATO,
                                          Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV01085
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER

       On September 22, 2020, the clerk’s record was filed in this appeal. On December 9,
2020, the reporter’s record was filed. Accordingly, appellant’s brief was due on or
before January 8, 2021. See TEX. R. APP. P. 38.6(a). To date, neither appellant’s brief nor a
motion for extension of time to file appellant’s brief has been filed.

        We, therefore, ORDER appellant to file, on or before February 12, 2021, her appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file her brief. If
appellant fails to file her brief or a motion for extension of time to file her brief and a written
explanation by the date ordered, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant fails to comply with a court order).




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court